EXHIBIT 10.1

MODIFICATION TO BUSINESS LOAN AGREEMENT

 

 

This Second Modification to Business Loan Agreement (this “Modification”) is
entered into by and between TAB PRODUCTS CO. (“Borrower”) and COMERICA
BANK-CALIFORNIA (“Bank”) as of this 16th day of November, 2001, at San Jose,
California.

 


RECITALS

 

                This Modification is entered into upon the basis of the
following facts and understandings of the parties, which facts and
understandings are acknowledged by the parties to be true and accurate:

 

                Bank and Borrower previously entered into a Business Loan
Agreement dated November 21, 2000, which was subsequently amended pursuant to or
that certain modification agreement dated August 21, 2001.  The Business Loan
Agreement and each modification shall collectively be referred to herein as the
“Agreement.”

 

                NOW, THEREFORE, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as set forth
below.

 


AGREEMENT

 

1.                Incorporation by Reference.  The Recitals and the documents
referred to therein are incorporated herein by this reference.  Except as
otherwise noted, the terms not defined herein shall have the meaning set forth
in the Agreement.

 

2.                Modification to the Agreement.  Subject to the satisfaction of
the conditions precedent as set forth in Section 3 hereof, the Agreement is
hereby modified as set forth below.

 

a.                Addendum Section 2(b) is hereby deleted in its entirety and
replaced with the following:

 

“2(b)                Tangible Effective Net Worth in an amount not less than
$31,000,000.00;”

 

3.                Legal Effect.  The effectiveness of this Modification is
conditioned upon receipt by Bank of this Modification, and any other documents
which Bank may require to carry out the terms hereof.  Except as specifically
set forth in this Modification, all of the terms and conditions of the Agreement
remain in full force and effect.

 

4.                Integration.  This is an integrated Modification and
supersedes all prior negotiations and agreements the subject matter hereof.  All
amendments hereto must be in writing and signed by the parties.

 

                IN WITNESS WHEREOF, the parties have agreed as of the date first
set forth above.


 

TAB PRODUCTS CO.

 

COMERICA BANK-CALIFORNIA

 

 

 

 

 

By:

/s/ Donald J. Hotz

 

By:

/s/ Nick Tsiagkas

Title:

Vice President, Chief Financial Officer & Treasurer

 

 

Nick Tsiagkas
Assistant Vice President

 

 

 

 

 

 

 